DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of dihydrogenated tallowalkyl dimethyl ammonium chloride, any silicone according to claim 27, and a processing aid comprising polyethylene glycol and an acidulant in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not enumerated the species.  This is not found persuasive because enumeration of all of the compositions comprising the recited ingredients is clearly impracticable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23, 24 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected embodiments, there being no allowable generic or linking claim. The remaining claims were searched and examined only to the extent that they read on the elected constituents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 29, “the polyethylene glycol solidification agent” lacks antecedent basis in claim 21, as does “the water soluble salt”. Claim 31 recites the presence of a processing aid which is already recited in claim 21. The recited processing aid appears to be optional in this claim, which is further confusing. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al., US 2012/0324652 A1. The reference discloses a solid fabric softening composition which includes a quaternary ammonium fabric softening compound which is stabilized to form a solid with a mixture of a water soluble organic salt and a medium to long chain carboxylic acid (abstract). The composition may be in the form of a solid such as a tablet, a puck, a briquette, a brick or a solid block [0021]. As there is no maximum size of a “brick” disclosed, use of bricks of 250 grams or larger is reasonably motivated by the disclosure. The composition preferably remains solid when exposed to temperatures of 49 degrees C, or 120 degrees F. The quaternary ammonium compound may be as shown at [0028], and may be di(hydrogenated tallow alkyl)dimethyl ammonium chloride. The quaternary ammonium chloride is present at about 25% to about 70% by weight [0037]. Suitable organic salts include citrates [0038]. Silicone may be present at up to about 15%, implying a ratio of quat to silicone of greater than or equal to about 1.7 to 1 or about 1.8 to 1, especially inasmuch as both the claims and the reference use the qualifier “about”. Suitable silicones include amino polysiloxanes, polydimethylsiloxanes and others [0056]. Regarding acidulants, see [0043]+. Polyethylene glycol is present at up to about 30%, and is preferably a solid PEG, such as PEG 8000 [0063]-[0064]. These typically have an HLB value of 10-15, depending on the degree of ethoxylation. Corrosion inhibitors and preservatives are disclosed at [0066]. Preservatives may be regarded as stabilizing agents. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761